Case: 1:20-cv-00011 Document #: 15 Filed: 01/30/20 Page 1 of 4 PagelD #:51

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
Janice Lozano, individually and on behalf of all others
similarly situated,
Plaintiff,
CASE NUMBER: 1:20-cv-11
V. ASSIGNED JUDGE:
Rowland

LVNV Funding, LLC, a Delaware limited liability company and
Resurgent Capital Services, LP, a Delaware limited partnership, DESIGNATED

MAGISTRATE JUDGE: Cole
Defendants.

TO: (Name and address of Defendant)

LVNV Funding, LLC

c/o Illinois Corporation Service Company, as registered agent
801 Adlai Stevenson Drive

Springfield, Illinois 62703

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

David J. Philipps

Philipps & Philipps, Ltd.

9760 8. Roberts Road, Suite One
Palos Hills, Illinois 60465

(708) 974-2900

. sas ‘ 1 4 i
an answer to the complaint which is herewith served upon you, 2 days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

eat Lee

   

THOMAS G. BRUTON, CLERK
January 2, 2020

 

Linalor ag

(By) DEPUTY CLERK

 

DATE

 
Case: 1:20-cv-00011 Document #: 15 Filed: 01/30/20 Page 2 of 4 PagelD #:52

AO 440 (Rev. 05/00) Summons in a Civil Action

 

 

 

 

RETURN OF SERVICE
DATE
Service of the Summons and complaint was made by me \~ lo =
NAME OF SERVER (PRINT) TITLE
Michelle Tomlin pouss Gevver

 

Check one box below to indicate appropriate method of service

 

Served personally upon the defendant. Place where served: \ L C Of P Set Vie Co ) mp aru
Bol Adiai Stevenson pr Springfield iL
J

O Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

O Returned unexecuted:

 

 

 

O Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on ; 1 ‘2020 Yen Q.

Date Signature of Server

1 W- Old Stats Coptol Plaza Cle 814
Address of Server Sp ir 0 Tiel a iL

 

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
Case: 1:20-cv-00011 Document #: 15 Filed: 01/30/20 Page 3 of 4 PagelD #:53

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Illinois

Case Number: 1:20-C\V-11

Plaintiff:
Janice Lozano, individually and on behalf of all others similarly

situated,
VS.

Defendant:
LVNV Funding, LLC, a Delaware limited liability company and
Resurgent Capital Services, LP, a Delaware limited partnership,

For:

Eva Falzone

Philipps & Philipps Ltd.
9760 South Roberts Road
Suite One

Palos Hills, IL 60465

Received by Clutter Investigations Inc. DBA Courthouse Courier on the 3rd day of January, 2020 at 11:03
am to be served on LVNV Funding, LLC c/o Registered Agent, Illinois Corporation Service C, 801 Adlai
Stevenson Drive, Springfield, IL 62703.

I, Michelle Tomlin, being duly sworn, depose and say that on the 6th day of January, 2020 at 3:01 pm, I:

served an AUTHORIZED entity by delivering a true copy of the Summons in a Civil Case, Class Action
Complaint with Jury Demand, Exhibits A-F and Notice of Electronic Filing with the date and hour of
service endorsed thereon by me, to: Tyler Fuchs c/o Registered Agent, Illinois Corporation Service C
as Document Specialist at the address of: 801 Adlai Stevenson Drive, Springfield, IL 62703, who
stated they are authorized to accept service for LVNV Funding, LLC, and informed said person of the
contents therein, in compliance with all applicable law.

Description of Person Served: Age: 27, Sex: M, Race/Skin Color: White, Height: 5'10", Weight: 175, Hair:
Blonde, Glasses: N
Case: 1:20-cv-00011 Document #: 15 Filed: 01/30/20 Page 4 of 4 PagelD #:54

AFFIDAVIT OF SERVICE For 1:20-CV-11

| being first duly sworn on oath, states that | am over 18 years of age and not a party to this lawsuit. Under
penalties of perjury as provided by law, pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the above statement is true and correct.

Mit

 

 

Michelle Tomlin
Subscribed and Sworn to before me on the | W\ 129-316088
day of VOWEL LDLD by the affiant
who is personally known to me. Clutter Investigations Inc. DBA Courthouse
. Courier
HA 0 Wad STROTTOV. 4 West Old State Capitol Plaza
NOTARY PUBLIC Suite 818

Springfield, IL 62701
(217) 528-5997

   
 

  

OFFICIAL SEAL
HALEY D. STRATTON
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 04-24-2023

Our Job Serial Number: CLU-2020000013

 
   
    

ight © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1¢
